Abatement Order filed June 17, 2014.




                                            In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-14-00431-CV
                                     ____________

                            JASMINE RICKS, Appellant

                                             V.

         QUALITY CARRIERS, INC & CRAIG L. SMITH, Appellees


                     On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2011-17716

                              ABATEMENT ORDER

      According to information provided to this court, this appeal is from a
judgment signed April 17, 2014. Appellant filed a notice of appeal on May 7,
2014. On June 4, 2014, appellant filed an affidavit of indigence in this court. See
Tex. R. App. P. 20.1(h). On June 9, 2014, appellee Quality Carriers, Inc. filed a
contest to appellant’s affidavit. On June 13, 2014, the Harris County District Clerk
filed a contest to appellant’s affidavit.
      If an affidavit of indigence is filed in an appellate court, and a contest is
filed, the court may refer the matter to the trial court with instructions to hear
evidence and grant the appropriate relief. Tex. R. App. P. 20.1(h)(4).

      Accordingly, we refer the matter to the trial court and direct the trial court to
hold a hearing and make written findings as to whether appellant is entitled to
proceed without payment of costs. Appellee Quality Carriers contests the
timeliness of appellant’s affidavit. However, the supreme court has held that we
may not dismiss an appeal for failure to pay the fee if the appellant has filed an
untimely affidavit of indigence. Springer v. Springer, 240 S.W.3d 871, 872 (Tex.
2007). Therefore, the trial court is directed to consider appellant’s affidavit and
appellee’s contest without regard to the untimeliness of appellant’s affidavit.

      The court reporter shall file a reporter’s record from the hearing and any
exhibits admitted at the hearing on the contests to appellant’s affidavit of
indigence. The record of the hearing and the trial court’s written findings shall be
filed with the clerk of this court on or before 30 days from the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s ruling on indigence has been completed. The court will also consider
an appropriate motion to reinstate the appeal filed by any party. It is the
responsibility of any party seeking reinstatement to request a hearing date from the
trial court and to schedule a hearing in compliance with this court’s order. If the
parties do not request a hearing, the court coordinator of the trial court shall set a
hearing date and notify the parties of such date.



                                       PER CURIAM